        Case 2:19-cv-00707-JCH-JFR Document 31 Filed 09/15/20 Page 1 of 1




                            IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO

RAQUEL MACIAS,

                  Plaintiff,

         vs.                                                             Civ. No. 19-707 JCH/JFR

ANDREW SAUL, Commissioner
of the Social Security Administration,

                  Defendant.

           ORDER ADOPTING MAGISTRATE JUDGE’S PROPOSED FINDINGS
                      AND RECOMMENDED DISPOSITION

         THIS MATTER is before the Court on the Proposed Findings and Recommended

Disposition by United States Magistrate Judge John F. Robbenhaar, filed August 24, 2020.

Doc. 30. Objections were due by no later than September 10, 2020.1 The parties have not filed

any objections. The failure to make timely objections to the Magistrate Judge’s Proposed Findings

and Recommended Disposition waives appellate review of both factual and legal questions. U.S.

v. One Parcel of Real Property, 73 F.3d 1057, 1059 (10th Cir. 1996).

         IT IS THEREFORE ORDERED that the Magistrate Judge’s Proposed Findings and

Recommended Disposition (Doc. 30) are adopted.

         IT IS FURTHER ORDERED that Plaintiff’s Motion to Reverse or Remand (Doc. 25) is

GRANTED.

                                                          _______________________________________
                                                          SENIOR UNITED STATES DISTRICT JUDGE




1
 Add 3 days to the deadline if service is by mailing it to the person's last known address (or means described in Fed.
R. Civ. P. 5(b)(2)(D) and (F)); if service is by electronic means, no additional days are added. (Fed. R. Civ. P. 6(d);
Fed. R. Crim. P. 45(c).)
